LATTIMORE, J.
Conviction for possessing intoxicating liquor for purposes of sale; punishment, five years in the penitentiary.
The record is here without any bills of exception. We have carefully examined the facts, and are of opinion same amply support the verdict and judgment. A number of young men testified, without objection, that they had bought varying quantities of whisky - from appellant at times reasonably near together. This would support his conviction for possession of intoxicating liquor for purposes of sale.
No error appearing, the judgment is affirmed.